DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/04/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-7, 9-20
Withdrawn claims: 				None
Previously cancelled claims: 		8
Newly cancelled claims:			None
Amended claims: 				1, 6, 10, 16
New claims: 					None
Claims currently under consideration:	1-7, 9-20
Currently rejected claims:			1-7, 9-20
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US 2008/0292775; previously cited) in view of Shi (US 2012/0070533; previously cited).
Regarding claim 1, Prakash teaches an edible aqueous microdispersion (corresponding to the particles formed in the solution for producing the agglomerate), comprising: (a) a co-precipitate material consisting of a hydrophilic polymer (corresponding to maltodextrin, gellan gum, carboxymethyl cellulose, and polyvinylpyrrolidone [0028]) and rebaudioside D ([0077]); and (b) an aqueous phase (corresponding to solvent for forming the solution containing an alcohol/water blend [0028]), wherein the co-precipitate material has a perceptible taste in the aqueous microdispersion (corresponding to delivery systems for sweeteners that exhibit improved taste and/or flavor profile) ([0004]).  Prakash states that an objective of the invention is to create a substantially water soluble delivery system for natural high-potency sweeteners ([0002]) as the sweetener is not readily soluble under some conditions of use and the sweetener in conventional sweetener compositions is used in small amounts as compared to the bulking agent resulting in segregation ([0004]).  The amount of natural high-potency sweetener and amount of bulking agent in the disclosed invention can be modified by those skilled in the art to achieve a desired taste profile ([0148]) such as a ratio of natural high-potency sweetener to bulking agent of 1:1 ([0150]).  Since (a) the disclosed invention contains a ratio of sweetener to bulking agent that represents lower amounts of bulking agent compared to sweetener than conventional compositions; and (2) the goal of the invention is to create a substantially water soluble delivery system for the sweetener, Prakash at least suggests that natural high-potency sweetener such as rebaudioside D has improved solubility to the extent that the co-precipitate material is present in the aqueous microdispersion at a concentration sufficient to provide an effective concentration of the rebaudioside D higher than the normal solubility of the rebaudioside D in water at room temperature.  Although Prakash does not explicitly state that the co-precipitate is stabilized by hydrogen bonding, it teaches the co-precipitate material consisting of the hydrophilic polymer and rebaudioside D as claimed.  Since Prakash teaches the same co-precipitate as claimed and instantly disclosed, Prakash would necessarily have the claimed stabilization by hydrogen bonding.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Prakash also discloses that a skilled practitioner would recognize that a number of parameters may be adjusted to obtain a desired particle size ([0032]) and that the goal of the composition is to suppress, reduce or eliminate bitter taste of the natural high-potency sweetener in the sweetener composition ([0115]).  It does not teach the co-precipitate material to have a mean particle size of 2.0-15.0 µm.
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives) or a combination of any of them (Prakash [0136]).
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the hydrophilic polymer comprises carboxymethyl cellulose or maltodextrin (Prakash [0028]).
Regarding claim 4, the prior art teaches an edible composition (corresponding to tabletop sweetener or beverage) (Prakash ([0143], [0147]) comprising the edible aqueous microdispersion of claim 1. 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 4, including the edible composition is a sweetener or beverage ([0143], [0147]).
Regarding claim 6, Prakash teaches an edible composition comprising a sweetener (corresponding to agglomerates) ([0027]), wherein the edible composition is prepared by a method comprising: providing a solution of the sweetener comprising as a solvent a mixture of water and alcohol; providing a solution of a water-soluble hydrophilic polymer; combining the solution of the sweetener and the solution of the hydrophilic polymer to form a hydrophilic polymer and sweetener solution (corresponding to a sweetener composition and a binding agent such as carboxymethyl cellulose, gellan gum, hydroxypropylmethyl cellulose dissolved in two separate solvents before being combined into a single solution); allowing the sweetener to co-precipitate with the hydrophilic polymer (corresponding to an agglomerate of a sweetener composition and binding agent) wherein the co-precipitate consists of the sweetener and the hydrophilic polymer (corresponding to maltodextrin, gellan gum, carboxymethyl cellulose, and polyvinylpyrrolidone [0028]) ([0077], [0027]); and adding the co-precipitate material to an edible composition (corresponding to tabletop sweeteners or powdered drink mixes) ([0037]), wherein the sweetener is rebaudioside D ([0077]).  Although Prakash does not explicitly state that the co-precipitate is stabilized by hydrogen bonding, it teaches the co-precipitate material consisting of the hydrophilic polymer and rebaudioside D as claimed.  Since Prakash teaches the same co-precipitate as claimed and instantly disclosed, Prakash would necessarily have the claimed stabilization by hydrogen bonding.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Prakash also discloses that a skilled practitioner would recognize that a number of parameters may be adjusted to obtain a desired particle size ([0032]) and that goal of the composition is to suppress, reduce or eliminate bitter taste of the natural high-potency sweetener in the sweetener composition ([0115]).  It does not teach the co-precipitate material to have a mean particle size of 2.0-15.0 µm.
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.  It is also noted that claim 6 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 6, including another edible composition (corresponding to co-dried sweetener composition) (Prakash [0061]) that is added to an edible composition (corresponding to tabletop sweetener compositions (Prakash [0143])), wherein the co-precipitate material is formed by spray drying a solution (Prakash [0063]) comprising a sweetener (Prakash [0061]) such as rebaudioside D (Prakash [0077]) and a hydrophilic polymer (corresponding to a co-agent that is a sweet taste improving composition (Prakash [0061]) such as carbohydrates, polyols, polymers, and proteins (Prakash [0113])).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 6, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives), or a combination of any of them (Prakash [0136]).
Regarding claim 10, Prakash teaches a method for forming an edible aqueous microdispersion (corresponding to liquid tabletop sweetener) ([0143], [0147]) comprising a co-precipitate material of a hydrophilic polymer and low solubility food ingredient material (corresponding to agglomerates made from a sweetener composition and a binding agent) ([0027]-[0028], [0077]) comprising: providing a solution of a low solubility food ingredient material; providing a solution of a hydrophilic polymer; combining the solution of the low solubility food ingredient material and the solution of the hydrophilic polymer to form a hydrophilic polymer and low solubility food ingredient material solution (corresponding to a sweetener composition and a binding agent dissolved in two separate solvents before being combined into a single solution); allowing the low solubility food ingredient to co-precipitate with the hydrophilic polymer forming a co-precipitate material (corresponding to an agglomerate of a sweetener composition and binding agent) ([0027]); wherein the co-precipitate consists of the sweetener and the hydrophilic polymer (corresponding to maltodextrin, gellan gum, carboxymethyl cellulose, and polyvinylpyrrolidone [0028]) ([0077], [0027]); and wherein the low solubility food ingredient material is rebaudioside D ([0077]).  Although Prakash does not explicitly state that the co-precipitate is stabilized by hydrogen bonding, it teaches the co-precipitate material consisting of the hydrophilic polymer and rebaudioside D as claimed.  Since Prakash teaches the same co-precipitate as claimed and instantly disclosed, Prakash would necessarily have the claimed stabilization by hydrogen bonding.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Prakash also discloses that a skilled practitioner would recognize that a number of parameters may be adjusted to obtain a desired particle size ([0032]) and that goal of the composition is to suppress, reduce or eliminate bitter taste of the natural high-potency sweetener in the sweetener composition ([0115]).  It does not teach the co-precipitate material to have a mean particle size of 2.0-15.0 µm.
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.  
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 10, including the microdispersion further comprising a flavor, flavonoid (Prakash [0113]), a flavonol, a flavanone, a flavone, an isoflavone, a polyphenol, an anthocyanin (Prakash [0136]), a taste modifier (corresponding to sweet taste improving taste additives), or a combination of any of them (Prakash [0136]).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 10, including the hydrophilic polymer comprises a natural hydrophilic polymer (corresponding to gellan gum) (Prakash [0028]). 
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 10, including the hydrophilic polymer comprises carboxymethyl cellulose or maltodextrin (Prakash [0028]).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 10, including the solvent in the solution is ethanol (Prakash [0028]) and that the premix solution comprising a low solubility food ingredient material, binding agent, and solvent comprises the binding agent in amount of about 1-50 wt.% of the premix solution and that the low solubility food ingredient is in a weight ratio of 1:10 to 10:1 with the binding agent (Prakash [0029]).  Therefore, the amount of ethanol in the solution comprising the low solubility food ingredient material overlaps the claimed ethanol content. 
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 10, including the potency of natural-high-potency sweeteners is from about 30- 8,000 times more potent than sucrose (Prakash [0150]) and that the edible aqueous microdispersion comprises a sweetness of up to 100 times that of an equivalent amount of sugar (Prakash [0146]).  The disclosed potency of the natural high-potency sweetener and the sweetness level of the microdispersion includes an amount of co-precipitate material within the microdispersion that overlaps the claimed range.
Regarding claim 16, Prakash teaches an edible aqueous microdispersion (corresponding to liquid tabletop sweetener) ([0143], [0147]) comprising a co-precipitate material consisting of a water-soluble hydrophilic polymer and low solubility food ingredient material (corresponding to agglomerates made from a sweetener composition and a binding agent) ([0027]-[0028], [0077]), wherein the aqueous microdispersion is prepared by a method comprising: providing a solution of a low solubility food ingredient material comprising as a solvent as mixture of water and alcohol; providing a solution of the water-soluble hydrophilic polymer; combining the solution of the low solubility food ingredient material and the solution of the hydrophilic polymer to form a hydrophilic polymer and low solubility food ingredient material solution (corresponding to a sweetener composition and a binding agent dissolved in two separate solvents before being combined into a single solution); allowing the low solubility food ingredient to co-precipitate with the hydrophilic polymer forming a co-precipitate material (corresponding to an agglomerate of a sweetener composition and binding agent)  ([0027]); wherein the low solubility food ingredient is rebaudioside D ([0077]).  Since Prakash teaches the same co-precipitate as claimed and instantly disclosed, Prakash would necessarily have the claimed stabilization by hydrogen bonding.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Prakash also discloses that a skilled practitioner would recognize that a number of parameters may be adjusted to obtain a desired particle size ([0032]) and that goal of the composition is to suppress, reduce or eliminate bitter taste of the natural high-potency sweetener in the sweetener composition ([0115]).  It does not teach the co-precipitate material to have a mean particle size of 2.0-15.0 µm.
However, Shi teaches a sweetener composition comprising a steviol glycoside ([0013]) such as rebaudioside D ([0024]) with the ability to eliminate bitterness of the steviol glycoside by reducing the particle size of the composition to 15 µm or less ([0013]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the co-precipitate material of Prakash to have a particle size of 15 µm or less as taught by Shi.  Since Prakash teaches that an objective of the invention is to reduce unpleasant bitterness of a natural high-potency sweetener such as rebaudioside D, but does not specify a particle size, a skilled practitioner would be motivated to consult an additional reference such as Shi in order to determine a suitable particle size for a sweetener composition comprising rebaudioside D wherein the bitter taste would be eliminated.  The selection of a particle size within the overlapping range renders the claimed particle size obvious.  It is also noted that claim 16 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 16, including the hydrophilic polymer comprises carboxymethyl cellulose (Prakash [0028]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 16, including the hydrophilic polymer comprises carboxymethyl cellulose; the solvent in the solution is ethanol (Prakash [0028]); the premix solution comprising a low solubility food ingredient material, binding agent, and solvent comprises the binding agent in amount of about 1-50 wt.% of the premix solution; and the low solubility food ingredient is in a weight ratio of 1:10 to 10:1 with the binding agent (Prakash [0029]).  Therefore, the amount of ethanol in the solution comprising the low solubility food ingredient material overlaps the claimed ethanol content.
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 1, including the co-precipitate material has a mean particle size of 15 µm or less (Shi [0013]), which overlaps the claimed range.
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 1, including the co-precipitate material has a mean particle size of 15 µm or less (Shi [0013]), which overlaps the claimed range.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-7 and 9-20 over Prakash and Shi: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claims 1, 6, 10, and 16 to recite a co-precipitate material consisting of a hydrophilic polymer and rebaudioside D wherein the co-precipitate is stabilized by hydrogen bonding.  Applicant stated that the only two components of the presently claimed co-precipitate are rebaudioside D and the hydrophilic polymer wherein Prakash discloses in [0033]-[0034] an agglomerate containing a sweetener composition, a binding agent, and a carrier.  Applicant argued that Prakash’s three-component agglomerates do not read on the presently amended claims.  Applicant stated that the co-precipitation of rebaudioside D and the hydrophilic polymer results in molecular complexes between the two components that are stabilized by hydrogen bonding as recited in the present claims and in [0038] of the filed specification.  Applicant stated that Shi does not remedy the deficiencies of Prakash and therefore, the combination of Prakash and Shi does not result in the claimed edible microdispersion comprising a co-precipitate consisting of rebaudioside D and a hydrophilic polymer.  Applicant stated that neither Prakash nor the video cited by the Examiner in the response to Applicant’s earlier arguments support the allegation that the addition of polymer to the rebaudioside D solution results in the polymer binding to the low-solubility component to form an aqueous microdispersion.  Applicant pointed to page 424 and Fig. 20 of an article by Davies which describes the aim of granulation is “to increase the particle size of a powder mix” “by forming liquid bridges between the powder particles”.  Applicant stated that Prakash does not disclose a co-precipitate of rebaudioside D and a hydrophilic polymer when viewed in light of Davies as Prakash’s method mirrors the granulation process described by Davies.  Applicant argued that Prakash discloses a premix solution containing the low-solubility liquid and binder wherein the premix solution forms liquid bridges between particles of the carrier.  Applicant stated that the binder does not form a complex between particles of the low-solubility food component as is asserted by the Examiner.  Applicant stated that Prakash’s method forms a solid that is in no way analogous to a molecular complex of low solubility food material hydrogen bonded to at least on chain of a hydrophilic polymer (Applicant’s Remarks, page 8, paragraph 2 – page 13, paragraph 1).
However, Examiner points out that Prakash not only teaches an agglomerate containing a sweetener composition, a binding agent, and a carrier in [0033]-[0034], but it also teaches an edible aqueous microdispersion (corresponding to the particles formed in the solution for producing the agglomerate), comprising: (a) a co-precipitate material consisting of a hydrophilic polymer (corresponding to maltodextrin, gellan gum, carboxymethyl cellulose, and polyvinylpyrrolidone [0028]) and rebaudioside D ([0077]); and (b) an aqueous phase (corresponding to solvent for forming the solution containing an alcohol/water blend [0028]) that is produced prior to the creation of the agglomerate.  Although Prakash does not explicitly state that the co-precipitate is stabilized by hydrogen bonding, it teaches the co-precipitate material consisting of the hydrophilic polymer and rebaudioside D as claimed.  Since Prakash teaches the same co-precipitate as claimed and instantly disclosed, Prakash would necessarily have the claimed stabilization by hydrogen bonding.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Since the prior art has been shown to teach the features of amended claim 1, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791